—Judgment unanimously affirmed. Memorandum: The record does not support the contention that the Sandoval hearing was conducted in defendant’s absence. There is no merit to the contention that People v Antommarchi (80 NY2d 247, rearg denied 81 NY2d 749) requires reversal on the ground that sidebar conferences were conducted with prospective jurors in defendant’s absence. Jury selection took place prior to the decision in Antommarchi, and the holding of that case does not apply to defendant’s trial (see, People v Mitchell, 80 NY2d 519).
Defendant failed to preserve for review his contention that the court erred in admitting the expert testimony of the People’s forensic chemist (see, CPL 470.05 [2]). We decline to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The proof is legally sufficient to support the jury verdicts, and the verdicts are not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
We have reviewed the remaining contentions of defendant and conclude that they are without merit. (Appeal from Judgment of Erie County Court, McCarthy, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Denman, P. J., Balio, Lawton, Callahan and Doerr, JJ.